5 F.3d 531NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Thomas HALL, Appellant,v.Massey FERGUSON, Inc.; Stant, Inc., Appellees.
No. 93-1874.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 20, 1993.Filed:  September 30, 1993.

Before JOHN R. GIBSON, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Thomas Hall appeals pro se from the district court's1 orders granting judgment as a matter of law in favor of Stant, Inc., at the close of Hall's case, and granting Massey Ferguson, Inc.'s motion for judgment as a matter of law following a jury verdict in favor of Hall.  Hall has not provided a copy of the trial transcript.  See Fed.  R. App.  P. 10(b).  Thus, we are unable to review Hall's arguments on appeal.  See Schmid v. United Bhd. of Carpenters, 827 F.2d 384, 386 (8th Cir. 1987) (per curiam), cert. denied, 484 U.S. 1071 (1988).


2
Accordingly, the appeal is dismissed.  See 8th Cir.  R. 3C.



1
 The Honorable Harold D. Vietor, United States District Judge for the Southern District of Iowa